Exhibit 10.37
EDISON INTERNATIONAL
Section 409A and Other Conforming Amendments to Terms and Conditions
This Agreement (this “Amendment”) modifies certain terms and conditions of
long-term incentive awards previously granted to employees of Edison
International (“EIX”) or its participating affiliates (the “Companies”). The
purpose of this Amendment is to establish documentary compliance with
Section 409A of the Internal Revenue Code of 1986 and its accompanying
regulations (“Section 409A”), and to permit ongoing operational compliance with
Section 409A, for long-term incentive awards that were not earned and vested
prior to January 1, 2005. This Amendment also makes certain conforming
modifications related to the Section 409A amendments.
Notwithstanding anything else to the contrary in any current or former
employee’s individual terms and conditions, the provisions of this Amendment
shall apply effective as of December 31, 2008 and shall supersede and replace
any conflicting or different terms currently contained in any current or former
employee’s individual terms and conditions. Capitalized terms used in this
Amendment without definition shall have the same meanings as in such employee’s
applicable individual terms and conditions.

1.   Dividend Equivalents Granted Pursuant to 1999 Statement of Terms and
Conditions

For any employee or former employee of the Companies holding Dividend
Equivalents granted pursuant to the 1999 Statement of Terms and Conditions of
Plan Awards for Executive Officers and Key Management Employees, the payment and
expiration terms of the Dividend Equivalents are hereby amended as follows:
For any Dividend Equivalents that remain outstanding on December 31, 2008,
beginning with the 2009 calendar year, all Dividend Equivalent amounts credited
with respect to a related EIX Option will be paid on or within thirty (30) days
after January 2, 2009; provided that if EIX has declared a dividend as of
January 2, 2009 for which the ex-dividend date will not occur until after that
January 2 and for which the Holder is entitled to Dividend Equivalent credits,
the payment date shall be the earlier of (i) the ex dividend date for such
declared dividend or (ii) December 31, 2009. Any Dividend Equivalents that
remain outstanding on December 31, 2008 shall cease being eligible to accrue
credits for Dividend Equivalents upon the earlier of (A) the exercise of the
related EIX Option or (B) the expiration or termination of the related EIX
Option, and such Dividend Equivalents shall terminate at the time all accrued
and credited Dividend Equivalents are paid.

2.   Dividend Equivalents Granted Pursuant to 2004 Long-Term Incentives Terms
and Conditions

For any employee or former employee of the Companies holding Dividend
Equivalents granted pursuant to the 2004 Long-Term Incentives Terms and
Conditions, the payment and expiration terms of the Dividend Equivalents are
hereby amended as follows:

1



--------------------------------------------------------------------------------



 



Through January 2, 2009, any Dividend Equivalents that remain outstanding on
December 31, 2008 shall continue to accrue and be credited with the amount of
dividends that would have been paid on the number of shares of EIX Common Stock
subject to the portion of the Holder’s corresponding EIX Option that is
outstanding on December 31, 2008. Dividend Equivalents shall continue to accrue
and be credited with such dividends whether or not the Holder’s corresponding
EIX Options are exercised or terminate at any time after December 31, 2008. All
credited and accrued Dividend Equivalent amounts will be paid on or within
thirty (30) days after January 2, 2009; provided that if EIX has declared a
dividend as of January 2, 2009 for which the ex-dividend date will not occur
until after that January 2 and for which the Holder is entitled to Dividend
Equivalent credits, the payment date shall be the earlier of (i) the ex dividend
date for such declared dividend or (ii) December 31, 2009. The foregoing payment
schedule shall apply regardless of whether or not the Holder’s employment
terminates for any reason, or if there is a Change in Control of EIX. Dividend
Equivalents shall terminate on the payment date.

3.   Dividend Equivalents Granted Pursuant to 2005 Long-Term Incentives Terms
and Conditions

For any employee or former employee of the Companies holding Dividend
Equivalents granted pursuant to the 2005 Long-Term Incentives Terms and
Conditions, the payment terms of the Dividend Equivalents are hereby amended as
follows:
Except as provided below, through January 2, 2010, any Dividend Equivalents that
remain outstanding on December 31, 2008 shall continue to accrue and be credited
with the amount of dividends that would have been paid on the number of shares
of EIX Common Stock subject to the portion of the Holder’s corresponding EIX
Option that is outstanding on December 31, 2008. Dividend Equivalents shall
continue to accrue and be credited with such dividends whether or not the
Holder’s corresponding EIX Options are exercised or terminate at any time after
December 31, 2008. However, Dividend Equivalents shall cease accruing and being
credited with Dividend Equivalent amounts prior to January 2, 2010 in the
following circumstance:

  •   Change in Control of EIX. If there is a Change in Control of EIX and EIX
Common Stock does not remain outstanding after the Change in Control, Dividend
Equivalent credits will cease and all credited and accrued Dividend Equivalent
amounts will be paid pursuant to the payment schedule specified below. (For the
avoidance of doubt, if there is a Change in Control of EIX and EIX Common Stock
remains outstanding after the Change in Control, Dividend Equivalent credits
will be eligible to continue through January 2, 2010.)

All credited and accrued Dividend Equivalent amounts as of any payment date will
be paid on or within thirty (30) days after January 2 of each calendar year;
provided that if EIX has declared a dividend as of any particular January 2 for
which the ex-dividend date will not occur until after that January 2 and for
which the Holder is entitled to Dividend Equivalent credits, the payment date
for that particular calendar year shall be the earlier of (i) the ex dividend
date for such declared dividend or (ii) December 31 of that year. The foregoing
payment schedule shall apply regardless of whether or not the Holder’s
employment terminates for any reason, or if there is a

2



--------------------------------------------------------------------------------



 



Change in Control of EIX. Dividend Equivalents shall terminate at the time all
accrued and credited Dividend Equivalents are paid.

4.   Dividend Equivalents Granted Pursuant to 2006 Long-Term Incentives Terms
and Conditions

For any employee or former employee of the Companies holding Dividend
Equivalents granted pursuant to the 2006 Long-Term Incentives Terms and
Conditions, the payment and vesting terms of the Dividend Equivalents are hereby
amended as follows:
Except as provided below, through December 31, 2010, any Dividend Equivalents
that remain outstanding on December 31, 2008 shall continue to accrue and be
credited with the amount of dividends that would have been paid on the number of
shares of EIX Common Stock subject to the portion of the Holder’s corresponding
EIX Option that is outstanding on December 31, 2008. Dividend Equivalents shall
continue to accrue and be credited with such dividends whether or not the
Holder’s corresponding EIX Options are exercised or terminate at any time after
December 31, 2008. However, Dividend Equivalents shall cease accruing and being
credited with Dividend Equivalent amounts prior to December 31, 2010 in the
following circumstance:

  •   Change in Control of EIX. Although all outstanding and unvested Dividend
Equivalents will vest upon a Change in Control of EIX, if there is a Change in
Control and EIX Common Stock does not remain outstanding after the Change in
Control, Dividend Equivalent credits will cease and all credited and accrued
Dividend Equivalent amounts will be paid pursuant to the payment schedule
specified below. (For the avoidance of doubt, if there is a Change in Control of
EIX and EIX Common Stock remains outstanding after the Change in Control,
Dividend Equivalent credits will be eligible to continue through December 31,
2010.)

Credited and accrued Dividend Equivalent amounts as of any Payment Date (as
defined below) will be paid on or within thirty (30) days after the Payment Date
that occurs on or next following the later of (i) the date such Dividend
Equivalent amounts are credited or (ii) the date the Dividend Equivalents vest;
provided that for these purposes, any Dividend Equivalents that are unvested on
the date hereof and ordinarily scheduled to vest on January 2, 2010 but instead
vest on or prior to the Payment Date for calendar 2009 as a result of the
Holder’s Retirement, death, permanent and total disability, involuntary
termination by his or her employer not for cause or as a result of a Change in
Control of EIX shall be deemed to vest after the Payment Date for calendar 2009
(and thus will be payable in calendar 2010). A “Payment Date” shall occur on
January 2 of each calendar year; provided that if EIX has declared a dividend as
of any particular January 2 for which the ex-dividend date will not occur until
after that January 2 and for which the Holder is entitled to Dividend Equivalent
credits, the payment date for that particular calendar year shall be the earlier
of (i) the ex dividend date for such declared dividend or (ii) December 31 of
that year. Dividend Equivalents shall terminate at the time all accrued and
credited Dividend Equivalents are paid.

3



--------------------------------------------------------------------------------



 



5.   Restricted Stock Units Granted Pursuant to 2007 Long-Term Incentives Terms
and Conditions

For any employee or former employee of the Companies holding Restricted Stock
Units granted pursuant to the 2007 Long-Term Incentives Terms and Conditions,
the payment and vesting terms of the Restricted Stock Units are hereby amended
as follows:
Restricted Stock Units that vest based on the passage of time or as a result of
the Holder’s Retirement will continue to become payable as soon as
administratively practical following January 2, 2010 (and in all events within
90 days after such date). However, if the Restricted Stock Units vest as a
result of the Holder’s death, disability, involuntary termination not for cause
or as a result of a Change in Control of EIX, the following vesting and payment
rules will apply:

  •   Death or Disability. If prior to the Holder’s termination of employment
with a Company, the Holder dies or incurs a “disability” (as such term is
defined for purposes of Section 409A), all unvested Restricted Stock Units will
immediately vest and become payable as soon as administratively practical (and
in all events within 90 days) after the date of the Holder’s death or
disability, as applicable. In addition, if the Holder dies following a
termination of employment with a Company, any Restricted Stock Units that are
then vested but unpaid will become payable as soon as administratively practical
(and in all events within 30 days) after the date of the Holder’s death.     •  
Involuntary Termination Not for Cause. Upon involuntary termination of the
Holder’s employment by his or her employer not for cause (and other than due to
the Holder’s death or disability), the Restricted Stock Units shall continue to
vest in the manner provided for in the Holder’s terms and conditions (and any
Restricted Stock Units that are unvested after giving effect to such termination
will continue to terminate for no value as of the date of the Holder’s
termination of employment as provided for in the terms and conditions). Vested
Restricted Stock Units will be paid as soon as administratively practical (and
in all events within 90 days) following the date of the Holder’s Separation from
Service if the Separation from Service occurs prior to any other applicable
payment event otherwise provided for in the terms and conditions as amended by
this Amendment. For purposes of the terms and conditions, a “Separation from
Service” means the Holder’s “separation from service” with the Company as that
term is used for purposes of Section 409A. Notwithstanding the foregoing
provisions, if at the time of the Holder’s involuntary termination, the Holder
is eligible for Retirement, the Retirement vesting and payment provisions in
Section 8.2 of the terms and conditions will apply to that Holder instead of the
vesting and payment provisions for an involuntary termination of the Holder’s
employment by his or her employer not for cause.     •   Change in Control of
EIX. Upon (or, as may be necessary to effect the acceleration, immediately prior
to) a Change in Control of EIX, all outstanding and unvested Restricted Stock
Units will become fully vested. If such Change in Control of EIX constitutes a
“change in the ownership” of EIX, a “change in the effective control” of EIX, or
a “change in the ownership of a substantial portion of the assets” of EIX,
within

4



--------------------------------------------------------------------------------



 



      the meaning of the Treasury Regulations promulgated under Section 409A,
all then-outstanding Restricted Stock Units will be paid on or as soon as
administratively practical (and in all events within 90 days) following the date
of such event; otherwise, such Restricted Stock Units shall be paid at the first
applicable time otherwise provided in the terms and conditions as amended by
this Amendment.

In the event that any payment to a “specified employee” (as defined in
Section 409A) in respect of Restricted Stock Units is required to be delayed in
connection with the employee’s Separation from Service in order to comply with
Section 409A, payment shall not be made until the earlier of (a) the date which
is six (6) months after the employee’s Separation from Service for any reason
other than the employee’s death or (b) the date of the employee’s death. Any
amounts otherwise payable following the employee’s Separation from Service that
are subject to the foregoing delay shall be paid as soon as practicable (and in
all events within 90 days) after the date that is six (6) months after the
employee’s Separation from Service (or if earlier, the date of the employee’s
death).

6.   Restricted Stock Units Granted Pursuant to 2008 Long-Term Incentives Terms
and Conditions

For any employee or former employee of the Companies holding Restricted Stock
Units granted pursuant to the 2008 Long-Term Incentives Terms and Conditions,
the payment terms of the Restricted Stock Units are hereby amended as follows:
Restricted Stock Units that vest based on the passage of time or as a result of
the Holder’s Retirement will become payable as soon as administratively
practical following January 2, 2011 (and in all events within 90 days after such
date). Any Restricted Stock Units that vest as a result of the Holder’s death,
disability (as such term is defined for purposes of Section 409A), involuntary
termination not for cause or as a result of a Change in Control of EIX shall
generally be paid as soon as practicable (and in all events within 90 days)
following the applicable vesting date; provided that (i) Restricted Stock Units
that vest as a result of an involuntary termination not for cause will be paid
as soon as administratively practical (and in all events within 90 days)
following the date of the Holder’s Separation from Service if the Separation
from Service occurs prior to any other applicable payment event otherwise
provided for in the terms and conditions as amended by this Amendment and
(ii) any Restricted Stock Units that vest as a result of a Change in Control of
EIX will only become payable following a Change in Control of EIX if such Change
in Control of EIX constitutes a “change in the ownership” of EIX, a “change in
the effective control” of EIX, or a “change in the ownership of a substantial
portion of the assets” of EIX within the meaning of the Treasury Regulations
promulgated under Section 409A, otherwise, such Restricted Stock Units shall be
paid at the first applicable time otherwise provided in the terms and conditions
as amended by this Amendment.
Any amounts otherwise payable following a Holder’s Separation from Service that
are subject to delay pursuant to Section 15.7 of the 2008 Long-Term Incentives
Terms and Conditions shall be paid as soon as practicable (and in all events
within 90 days) after the date that is six (6) months after the Holder’s
Separation from Service (or if earlier, the date of the Holder’s death).

5



--------------------------------------------------------------------------------



 



7.   Options Granted to Certain Employees Pursuant to Special 2000 and 2001
Terms and Conditions

The (i) Terms and Conditions for Special Grant of Stock Options on May 18, 2000,
(ii) Terms and Conditions for Special 2000 Grants After May 18, 2000 and
(iii) Terms and Conditions for 2001 Long-Term Incentive Special Grants each
restrict the ability of Holders who are or were “covered employees” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986 to exercise their
EIX Options prior to termination of employment, unless the EIX Options are
exercised on a deferred basis under EIX’s Option Gain Deferral Plan. Because of
the enactment of Section 409A, Holders of EIX Options have not been permitted to
exercise their Options on a deferred basis under EIX’s Option Gain Deferral
Plan, and the plan is no longer in effect. As a result, the terms and conditions
referred to in this paragraph are each hereby amended to confirm that EIX
Options held by Holders who are or were “covered employees” within the meaning
of Section 162(m) of the Internal Revenue Code of 1986 may be exercised in the
same manner as EIX Options held by other Holders.
EDISON INTERNATIONAL
/s/ Diane L. Featherstone                                                
By: Diane L. Featherstone                                                 
Title: Senior Vice President, Human Resources

6